Notice of Pre-AIA  or AIA  Status
 	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/15/2022 havingclaims 1-16 pending and presented for examination.
Priority
2.  	Application filed on 06/21/2021 is a has CON of 16/609,600 10/30/2019 PAT 11044677 16/609,600 is a 371 of PCT/KR2018/005096 05/02/2018 FOREIGN APPLICATIONS KOREA, REPUBLIC OF 10-2017-0057033 05/04/2017 are acknowledged.
Drawings
3.  	The drawings were received on 06/21/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/05/2022, 06/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 06/21/2021 is accepted by the examiner.

Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated y, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); /n re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
           A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
           Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claims 1,5, 9, 13 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1, 5, 8, 12 US 11044677 B2 (Hereinafter “Ryu”), although the conflicting claims are not identical, they are not patentably distinct from each other.
 	As per claim 1. A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission; receiving, from the base station, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources; and transmitting, to the base station, a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI. (Claim 1. A method for communication of a terminal in a mobile communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including first information on a number of reference signal resources associated with a pathloss of a downlink signal transmitted from the base station; obtaining mapping information between the reference signal resources and values for indicating each of the reference signal resources; receiving, from the base station, downlink control information (DCI) including second information associated with one of the values for indicating each of the reference signal resources; determining a reference signal resource corresponding to the second information among the reference signal resources based on the mapping information; identifying the pathloss based on the determined reference signal resource; and transmitting, to the base station, an uplink signal based on the identified pathloss).
	As per claim 5. A method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission; transmitting, to the terminal, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources; and receiving, from the terminal, a physical uplink shared channel (PUSCH) transmitted based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI.
(claim 5. A method for communication of a base station in a mobile communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including first information on a number of reference signal resources for associated with a pathloss of a downlink signal transmitted from the base station; transmitting, to the terminal, downlink control information (DCI) including second information associated with one of values for indicating each of the reference signal resources; and receiving an uplink signal from the terminal with a transmission power based on the pathloss, wherein the pathloss is based on a reference signal resource corresponding to the second information among the reference signal resources, and wherein the reference signal resource corresponding to the second information among the reference signal resources is based on mapping information between the reference signal resources and the values for indicating each of the reference signal resources).
	As per claim 9. A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission, receive, from the base station via the transceiver, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources, and transmit, to the base station via the transceiver, a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI.
(claim 8. A terminal in a mobile communication system, comprising: a transceiver; and a controller associated with the transceiver, and configured to: receive, from a base station, a radio resource control (RRC) message including first information on a number of reference signal resources associated with a pathloss of a downlink signal transmitted from the base station, obtain mapping information between the reference signal resources and values for indicating each of the reference signal resources, receive, from the base station, downlink control information (DCI) including second information associated with one of the values for indicating each of the reference signal resources, determine a reference signal resource corresponding to the second information among the reference signal resources based on the mapping information, identify the pathloss based on the determined reference signal resource, and transmit, to the base station, an uplink signal with the determined transmission power).
	As per claim 13. A base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission, transmit, to the terminal via the transceiver, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources, and receive, from the terminal via the transceiver, a physical uplink shared channel (PUSCH) transmitted based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI. (claim 12. A base station in a mobile communication system, comprising: a transceiver; and a controller associated with the transceiver, and configured to: transmit, to a terminal, a radio resource control (RRC) message including first information on a number of reference signal resources associated with a pathloss of a downlink signal transmitted from the base station, transmit, to the terminal, downlink control information (DCI) including second information associated with one of values for indicating each of the reference signal resources, and receive an uplink signal from the terminal with a transmission power based on the pathloss, wherein the pathloss is based on a reference signal resource corresponding to the second information among the reference signal resources, and wherein the reference signal resource corresponding to the second information among the reference signal resources is based on mapping information between the reference signal resources and the values for indicating each of the reference signal resources).
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4-5, 8-9, 12-13, 16 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20190173534 A1 Kakishima et al. (Hereinafter “Kakishima").
	As per claim 1, Kakishima teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission (para [0036-0038], fig.3, user equipment 10 is receiving from the base station 20 using an radio resource control (RRC) message resource selection reference information associated with uplink transmission from the UE ); receiving, from the base station, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources (para [0037], receiving, from the base station, downlink control information (DCI) indicating the reference index  resource among the reference signal resources); and transmitting, to the base station, a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI (para [0036-0038], fig.3, UE is transmitting to the base station a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI ).
	As per claim 4, Kakishima teaches the method of claim 1, wherein the reference signal resource is associated with a sounding reference signal(para [0104], reference signal resource is associated with a sounding reference signal).
	As per claim 5, Kakishima teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission(para [0036-0038], fig.3, base station transmitting, to a terminal using an radio resource control (RRC) message resource selection reference information associated with uplink transmission from the UE); transmitting, to the terminal, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources( para [0037], transmitting, from the base station, downlink control information (DCI) indicating the reference index  resource among the reference signal resources); and receiving, from the terminal, a physical uplink shared channel (PUSCH) transmitted based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI(para [0036-0038], fig.3, receiving from the user station a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI ).
	As per claim 8, Kakishima teaches the method of claim 5, wherein the reference signal resource is associated with a sounding reference signal( para [0104], reference signal resource is associated with a sounding reference signal).
 	As per claim 9, Kakishima teaches a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission(para [0036-0038], fig.3, user equipment 10 is receiving from the base station 20 using an radio resource control (RRC) message resource selection reference information associated with uplink transmission from the UE  ), receive, from the base station via the transceiver, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources( para [0037], receiving, from the base station, downlink control information (DCI) indicating the reference index  resource among the reference signal resources), and transmit, to the base station via the transceiver, a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI(para [0036-0038], fig.3, UE is transmitting to the base station a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI  ).
 	As per claim 12, Kakishima teaches the terminal of claim 9, wherein the reference signal resource is associated with a sounding reference signal(para [0104], reference signal resource is associated with a sounding reference signal ).
 	As per claim 13, Kakishima teaches a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, a radio resource control (RRC) message including first configuration information on a number of reference signal resources associated with an uplink transmission( para [0036-0038], fig.3, base station transmitting, to a terminal using an radio resource control (RRC) message resource selection reference information associated with uplink transmission from the UE), transmit, to the terminal via the transceiver, downlink control information (DCI) indicating an index of a reference signal resource among the reference signal resources(para [0037], transmitting, from the base station, downlink control information (DCI) indicating the reference index  resource among the reference signal resources ), and receive, from the terminal via the transceiver, a physical uplink shared channel (PUSCH) transmitted based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI(para [0036-0038], fig.3, receiving from the user station a physical uplink shared channel (PUSCH) based on at least one antenna port corresponding to the index of the reference signal resource indicated by the DCI  ).
As per claim 16, Kakishima teaches the base station of claim 13, wherein the reference signal resource is associated with a sounding reference signal(para [0104], reference signal resource is associated with a sounding reference signal ).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 2-3, 6-7,10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima further view of US PG Pub US 20160204924 A1 to Li et al (hereinafter Li).
	As per claim 2, Kakishima teaches the method of claim 1, Li teaches wherein the RRC message further includes second configuration information associated with a timing of the uplink transmission (para [0065-0066], receives the reference information and configuration information associated with a timing of the uplink transmission). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Kakishima by wherein the RRC message further includes second configuration information associated with a timing of the uplink transmission as suggested by Li, this modification would benefit   Kakishima for enabling an efficient control mechanism in data transmission mechanism.
	As per claim 3, Kakishima teaches the method of claim 2, Li teaches wherein time domain resources for the transmission of the PUSCH is identified based on the DCI and the second configuration information( para [0065-0066], domain resources for the transmission of the PUSCH is identified based configuration information).
  	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 6, Kakishima teaches the method of claim 5, Li teaches wherein the RRC message further includes second configuration information associated with a timing of the uplink transmission (para [0065-0066], receives the reference information and configuration information associated with a timing of the uplink transmission).
  	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 7, Kakishima teaches the method of claim 6, Li teaches wherein time domain resources for the transmission of the PUSCH from the terminal is based on the DCI and the second configuration information(para [0065-0066], domain resources for the transmission of the PUSCH is identified based configuration information ).
  	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 10, Kakishima teaches the terminal of claim 9, Li teaches wherein the RRC message further includes second configuration information associated with a timing of the uplink transmission(para [0065-0066], receives the reference information and configuration information associated with a timing of the uplink transmission ).
  	Examiner supplies the same rationale as supplied in claim 2.
 	As per claim 11, Kakishima teaches the terminal of claim 10, Li teaches wherein time domain resources for the transmission of the PUSCH is identified based on the DCI and the second configuration information(para [0065-0066], domain resources for the transmission of the PUSCH is identified based configuration information ).
  	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 14, Kakishima teaches the base station of claim 13, Li teaches wherein the RRC message further includes second configuration information associated with a timing of the uplink transmission(para [0065-0066], receives the reference information and configuration information associated with a timing of the uplink transmission ).
  	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 15, Kakishima teaches the base station of claim 14, Li teaches wherein time domain resources for the transmission of the PUSCH from the terminal is based on the DCI and the second configuration information(para [0065-0066], domain resources for the transmission of the PUSCH is identified based configuration information ).
  	Examiner supplies the same rationale as supplied in claim 2.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20160212761 A1; US Patent Publication US 20130308523 A1,   US Patent Publication US 20140112219 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467